UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7104


BOBBY E. SHOCKLEY,

                    Plaintiff - Appellant,

             v.

SERGEANT FOSTER, Correctional Officer RRJ; SHAWN FROSTER, Sergeant,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Rossie David Alston, Jr., District Judge. (1:19-cv-00909-RDA-TCB)


Submitted: December 21, 2021                                Decided: December 27, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Bobby E. Shockley, Appellant Pro Se. Alexander Francuzenko, Philip Corliss Krone,
COOK CRAIG & FRANCUZENKO, PLLC, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bobby E. Shockley appeals the district court’s order granting Defendant’s motion

for summary judgment with respect to Shockley’s 42 U.S.C. § 1983 complaint. On appeal,

we confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b).

Because Shockley’s informal brief does not challenge the basis for the district court’s

disposition, he has forfeited appellate review of the court’s order. See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

we affirm the district court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2